Sutherland, P. J.
The order appealed from, so far as it denies leave to the defendants Andrew McKenna and Bobert McKenna, to come in and defend the action, is not appealable, *127especially as the order gives them leave to move under section 135 of the Code, on payment of $10 costs of the motion.
The order to show cause, which brought before the court the motion in which the order appealed from was made, does not specify the grounds of irregularity, as required by the 39th rule of this court. This would have been a sufficient ground for denying the motion to set aside the judgment for irregularity, and we cannot say from the papers that the motion was not denied on that ground.
The order appealed from should be affirmed, with costs.
Ingeaham and Cleeke, JJ., concurred.